Title: From George Washington to Wills Clift, 18 August 1782
From: Washington, George
To: Clift, Wills


                  
                     Sir
                     Head Quarters Newburgh Augst 18th 1782
                  
                  I perceive by the written Report you forwarded to me by Colonel Humphrys that you have inadvertently suffered Mr William Livingston to pass to the Enemy’s Lines to attend his Father in Law Mr Lott who had a Passport from the Governor of New Jersey; the Sd Livingston having no legal permission for the purpose.  I am disposed, from your character, and the circumstances to consider this as an error, & misconstruction of Your Orders, rather than a willful violation of them—wherefore I have only to caution you to avoid such Mistakes in future, and to declare that it was my intention, and is my positive command, that after Passports are Obtained in the manner specified in my Instructions of the 14th of June 1782 to the Officer Commanding at Dobbs Ferry: No Person or Persons, besides those mentioned in the Passports, the Flag Officer, and those under his immediate Orders, shall be permitted to go to the Enemy’s Lines under Sanction of such Flags, or to attend them on any pretest whatever; except such Prisoners of War as may have Certificates of their Exchanges from the Commissy Genl of Prisoners, or one of his Deputies—Those Prisoners to pass by the first Flag that Offers, unless upon application one shall be granted for the purpose.
                  The foregoing to be considered as a permanent Regulation, and this Order is to be delivered with the other Instructions to the Relieving Officer.
                  The Prisoners who were reported by Cols. Cobb & Humphrys to have been at Dobbs Ferry when they were there, may be forwarded by the first Flag.  Receipts should be taken for them, & delivered to the Commissy of Prisoners on his return.  The wives of these Prisoners may also go in.  I am Sir Your Humble Servant
                  
                     Go: Washington
                  
               